Citation Nr: 9918381	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-47 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to vocational rehabilitation under 38 U.S.C. 
Chapter 31.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1989 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 determination by the VA 
Regional Office (RO) in Atlanta, Georgia, denying the 
veteran's claim for Chapter 31 benefits.  The veteran now 
resides within the jurisdiction of the RO in Jackson, 
Mississippi.  The veteran had been scheduled to appear for a 
hearing before a member of the Board in June 1998, but 
decline to appear.


REMAND

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim. 38 U.S.C.A. § 5107(a) 
(West 1991). 

For an original application filed on or after November 1, 
1990, basic entitlement for vocational or rehabilitation 
training under Chapter 31, Title 38, United States Code, 
requires that a veteran have a service-connected disability 
that is rated 20 percent disabling or more and that he or she 
be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102 (West 1991 & Supp. 1998); 38 
C.F.R. § 21.40 (1998).  Section 404(a)(b) of Public Law 102-
568, however, amended this statutory framework effective 
October 1, 1993, providing that eligibility for Chapter 31 
vocational rehabilitation may also be established if a 
veteran has a service connected disability which is 
compensable at 10 percent and which was incurred in or 
aggravated in service on or after September 16, 1940, and has 
a serious employment handicap.  The term "handicap" means 
an impairment of the veteran's ability to prepare for, 
obtain, or retain employment consistent with his or her 
abilities, aptitudes, and interests. 38 U.S.C.A. § 3101(1) 
(West 1991 & Supp. 1998); 38 C.F.R. § 21.51(b) (1998).

At the time of the March 1996 decision by the RO, service 
connection was in effect for status post open reduction and 
internal fixation, lateral plateau fracture, left tibia, 
rated as 10 percent disabling and bilateral exercise induced 
compartment syndrome evaluated as noncompensable.  

In a December 1996 rating action, the RO granted service 
connection d for tinnitus, rated as 10 percent disabling, and 
residuals of a fracture, fourth metacarpal, left hand, 
exercise induced compartment syndrome, right leg, high 
frequency sensorineural hearing loss, and umbilical 
herniorrhaphy, each rated as noncompensable.  The RO also 
confirmed a 10 percent rating for status post open reduction 
and internal fixation, lateral plateau fracture, left tibia 
with history of exercise induced compartment syndrome.  The 
combined disability rating of 20 percent has been in effect 
since April 8, 1996.

In a December 1997 letter to the veteran, he was informed by 
the RO that he may be entitled to Vocational Rehabilitation 
benefits.  He was further informed that the original reason 
for the denial (March 1996) no longer existed.  He did not 
respond to the RO's request as to whether he wished to 
withdraw or continue his appeal.

With the combined disability rating being of 20 percent, the 
veteran's eligibility for Chapter 31 benefits depends on 
whether or not he has an "employment handicap." In that 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) rendered a case which 
directly affects the adjudication of claims of basic 
eligibility for vocational rehabilitation training under the 
terms and conditions of Chapter 31, Title 38, United States 
Code.  In the case of Davenport v. Brown, 7 Vet. App. 476 
(1995), the Court held that the requirement of 38 C.F.R. § 
21.51(c) that a veteran's service connected disability must 
"materially contribute" to the veteran's employment 
handicap is inconsistent with 38 U.S.C.A. § 3102 and not 
authorized.  The Court stated further, that to the extent 
that 38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii) and (f)(2), 
include the "materially contribute" language and require a 
causal nexus between a veteran's service-connected disability 
and the veteran's employment handicap, those regulatory 
provisions are "unlawful and set aside." Davenport, at 486.  
Thus, under Davenport, consideration by the RO must be given 
to all the veteran's disabilities in making a determination 
of eligibility for vocational rehabilitation training under 
Chapter 31, because the term "employment handicap" is not 
limited to impairments caused solely by service-connected 
disabilities. 

The Board notes that a change in the law reestablished the 
requirement that a veteran's employment handicap must be as a 
result of a service-connected disability in order for the 
veteran to receive VA vocational rehabilitation benefits.  
"The Veterans' Benefits Improvements Act of 1996" Pub. L. 
No. 104-275, 110 Stat. 3322 (Oct. 9, 1996).  However, the 
effective date of this pertinent amendment enacted by the 
passage of this Act only applies with respect to claims of 
eligibility or entitlement to services and assistance 
(including claims for extension of such services and 
assistance) under Chapter 31 filed on or after the date of 
the enactment of the Act, or October 9, 1996.

The evidence indicates that the veteran has apparently filed 
a claim with the Social Security Administration, based in 
part on VA treatment records.  A review of the record 
reflects that a VA compensation examination has not been 
conducted regarding the service connected orthopedic 
disabilities.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records.  The RO should 
ask the veteran if a decision has been 
made regarding his claim for SSA 
benefits.  If yes, the RO should obtain 
copies of the decision and the evidence 
on which the decision was made.

2.  A VA examination by an orthopedist 
should be conducted in order to determine 
the severity of the service connected 
residuals of a fracture, fourth 
metacarpal, left hand, exercise induced 
compartment syndrome, right leg, 
umbilical herniorrhaphy, and status post 
open reduction and internal fixation, 
lateral plateau fracture, left tibia with 
history of exercise induced compartment 
syndrome.  In addition to range of motion 
testing, any other tests deemed necessary 
should be performed.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review in 
conjunction with the examination.  

It is requested that the examiner 
indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use of the involve joints.

3.  Following any additional development 
deemed appropriate by the RO, the issue 
in appellate status should be 
readjudicated to include consideration of 
the Davenport case. 

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










